DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2021 has been entered.
 
Status of Claims
Claims 6, 7, 17, 18, 26, and 27 were previously canceled.
Claims 1 and 14-16 have been amended.
Claim 30 has been added.
Claims 1-5, 8-16, 19-25, 28, and 29-30 are currently pending and have been examined.

Response to Applicant’s Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 9-11, filed 7 January 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that Bradley fails to disclose, teach, or suggest that the sensor of the vehicle may also be used for purposes other than sensing delivery events (Applicant’s Remark: Page 10-11).


Additionally, the applicant submits that, “the sensors employed in Applicants' claims relate to sensors native to a standard passenger vehicle” (Applicant’s Remarks: Page 10).
However, Examiner respectfully disagrees, as Stumpert clearly teaches that the weight detector is part of the vehicle, i.e., a native vehicle sensor and does not require the installation of an additional sensor (Stumpert: ¶93).
Even assuming, for the argument’s sake, that the detector taught by Stumpert was a detector installed aftermarket, it is still “a sensor of the vehicle.” There is no language in the claims that make the distinction that the sensor is a native vehicle sensor and does not require installation. Additionally, a vehicle is made up of many parts installed at various times and is not a uniform material, therefore, “native vehicle sensor” does not hold patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states the limitation of, “…wherein the sensor of the vehicle is also used for other purposes than sensing the depositing delivery events”. The limitation may be interpreted as (1) the sensors may be used for purposes other than sensing delivery events that involve depositing or (2) the sensors may be used for purposes other than sensing any delivery events. Therefore, the language is unclear and indefinite for failing to particularly point out and distinctly claim the subject matter. For examination purposes the limitation will be interrupted as (2) the sensors may be used for purposes other than sensing any delivery events.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, 19-24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpert (U.S. Pre-Grant Pub. No. 20070257774), in view of Nakajima (U.S. Pre-Grant Pub. No. 20030040980), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535).
In regards to claim 1, Stumpert teaches the following limitations:
A method for causing of unlocking and locking of at least one door of a vehicle for delivery of a shipment, particularly a package and/or a letter, into the vehicle (Stumpert: ¶11-16 disclose a method of unlocking and locking a vehicle to facilitate the delivery of a good into the vehicle), said method comprising:
obtaining a piece of access authorisation information at a control apparatus (Stumpert: ¶66 & ¶80 disclose that the delivery service may receive precise location information of the vehicle storage and information associated with the storage, like a car plate. This allows the delivery service to verify the delivery location using the car plate. Stumpert: ¶88-90 further disclose that a communication device of the delivery service may receive a message from a communication device of the customer, wherein the message contains a key for unlocking a locking system. Stumpert: ¶103-104 further disclose that the locking system, comprising a receiving unit and processing unit, may then receive the key (i.e., access authorisation information) from the communication device of the delivery service),
causing of the unlocking of the door of the vehicle, at least in part on the basis of the obtained piece of access authorisation information, by the control apparatus, wherein the door is a boot door of the vehicle (Stumpert: ¶32-33, ¶75, & ¶88-91 discloses that the locking system processor may verify the key received from the communication device of the delivery service and may unlock the lock of a trunk),
obtaining one or more pieces of delivery event information, associated with a delivery event, at the control apparatus, wherein each of the one or more pieces of delivery event information indicates that the delivery event associated with the respective piece of delivery event information has been sensed (Stumpert: ¶93 & ¶101 disclose that the locking system processor may also be integrated or connected to 

Although Stumpert teaches causing of the locking of the door of the vehicle by the control apparatus only if the obtained pieces of delivery event information are associated with one or more predetermined delivery events (Stumpert: ¶91 & ¶93 disclose of a detector (e.g., a camera or a weighing machine) of the vehicle, integrated or connected to the locking system processor, that may register if a good is transferred to the storage (i.e., delivery event information) and that the locking system may automatically lock the vehicle upon sensing that the vehicle door is closed (i.e., a predetermined delivery event), Stumpert does not explicitly state that the locking may be caused by detection of the goods.
However, Nakajima teaches wherein at least one of the one or more predetermined delivery events is depositing of the shipment in a boot of the vehicle (Nakajima: ¶20, ¶41, ¶66, & ¶67 disclose of a system and method for the delivering and receiving of goods at a locker. The system consists of a locker with a weight sensor and object sensor for detecting whether an article is contained in the compartment. The sensor is also attached to the locker door’s locking mechanism, allowing the system to lock the door when it is detected that the goods are deposited in the compartment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the locking caused by the detection of the shipment, as taught by Nakajima, into the method and system taught by Stumpert. Nakajima specifies that the locking of the door of the delivery compartment may be explicitly caused in response to weight sensor data, and although not shown, Nakajima further describes an object sensor arrangement, which when combined with the locking mechanism, camera, and weight detector arraignment of Stumpert, yields a predictable result. The claimed 

Additionally, although Stumpert further teaches wherein the depositing of the shipment in a boot of the vehicle has been sensed by a sensor of the vehicle, wherein the sensor of the vehicle is one of a weight sensor, an occupancy sensor, a load sensor, a camera or an ultrasonic sensor (Stumpert: ¶93 discloses of a detector (e.g., a camera or a weighing machine) of the vehicle, integrated or connected to the locking system processor, that may register if a good is transferred to the storage), Stumpert does not explicitly state that the sensor may also be used for purposes other than sensing delivery events.
However, Bradley teaches wherein the sensor of the vehicle is also used for other purposes than sensing delivery events (Bradley: ¶10-11, ¶36-37, & ¶40-46 disclose that the sensors of the vehicle (e.g., camera and/or weight sensor) may be used not only to detect the depositing and removal of an object in/from the trunk of the vehicle (i.e., delivery events), but may also be used to detect whether a person has entered the vehicle and where they are positioned in the vehicle (i.e., occupancy detection and/or interior monitoring). Similarly, the specification of the instant application describes that the other purposes of the sensing means in the vehicle may consist of sensing seat occupancy and/or interior monitoring (Specification: ¶45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the other purposes of the sensors, as taught by Bradley, into the system and method of Stumpert and Nakajima. One of ordinary skill in the 

In regards to claim 2, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches said method additionally comprising: checking of whether the obtained pieces of delivery event information are associated with the predetermined delivery events (Stumpert: ¶91-93 disclose that the system may supervise the delivery process to verify the occurrence of the predetermined delivery events).

In regards to claim 3, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein at least one further predetermined delivery event of the one or more predetermined delivery events is
opening and/or closing of the door (Stumpert: ¶91 discloses that the locking system may automatically lock the vehicle upon the vehicle door being closed (i.e., delivery event)),
exceeding of a predetermined duration of a delivery process since the causing of the unlocking of the door of the vehicle and/or since the obtaining of a piece of delivery event information (Stumpert: ¶91 further discloses that the access time of the storage area may be restricted, i.e., the time after the unlocking took place. Such an access restriction may be achieved by specifying a time interval like a maximum duration for the opening of the storage starting at the time of the unlocking of the lock. The locking system can be adapted such that it automatically closes the storage and locks the lock if the access time is exceeded), and/or
a user input for completion of the delivery process by the delivery agent on a portable delivery agent apparatus (Stumpert: ¶95 & ¶102 further discloses that remote signing for delivery of the good may be achieved by sending a message (proxied or 

In regards to claim 4, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches said method additionally comprising: sensing of at least one of the predetermined delivery events (Stumpert: ¶93 discloses that the detector, integrated or connected to the locking system processor, may be a camera that can take a photo of the good in the storage area or a weighing machine that registers if a good is transferred to the storage).

In regards to claim 5, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein the piece of access authorisation information and/or the pieces of delivery event information are received at the control apparatus via one or more wireless communication connections (Stumpert: ¶109 discloses that the receiving unit, the transmission unit, and the processing unit of the locking system may communicate with communication devices of the delivery service and the customer via short range communication techniques, e.g., hardwired or wireless, via Bluetooth or IR).

In regards to claim 8, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches said method additionally comprising: deciding about whether access can be granted for the delivery into the vehicle, at least in part on the basis of the obtained piece of access authorisation information, and causing of the unlocking of the door of the vehicle only if it has been decided that access can be granted (Stumpert: ¶89-90 discloses the verification and unlocking process of the locking system once it has received the unlock key from the communication device of the delivery service).

In regards to claim 9, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein the piece of access authorisation information authorises access for the delivery into the vehicle (Stumpert: ¶88-90 disclose that a communication device of the delivery service may receive a message from a communication device of the customer, wherein the message contains a key for unlocking a locking system. Stumpert: ¶90 further discloses that the locking system processor may verify the key received from the communication device of the delivery service and may unlock the lock of the vehicle door).

In regards to claim 10, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein the piece of access authorisation information has a limited temporal and/or spatial validity and/or is valid for a limited number of accesses (Stumpert: ¶89 discloses that the unlock key usage may be restricted to a one time limit, a temporal restriction of the usage like usage of key allowed only within a time-interval, e.g. 30 sec. after sending of the message for unlocking, or restricting the usage of the key to the current location of the locking system).

In regards to claim 11, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein exclusively the boot door of the vehicle is unlocked (Stumpert: ¶32, ¶33, ¶75, & ¶91 disclose that the door of the vehicle to be unlocked may be the trunk (i.e., the boot), as the usage of the trunk offers a good compromise between low implementation effort, good comfortableness and reasonably security aspects for the first entity who typically does not want that someone else accesses the passengers compartment of his car).

In regards to claim 12, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches said method additionally comprising: opening of the door and/or causing of the opening of the door, and/or closing of the door and/or causing of the closing of the door (Stumpert: ¶16, ¶91, ¶99, & ¶100 disclose that opening and closing the storage area may be executed automatically by the locking system based on pre-stored instruction data instructing the locking system about the automatically executable processes for opening, closing, and/or locking).

In regards to claim 13, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches said method additionally comprising: initiating the predetermined delivery events (Stumpert: ¶88-90 disclose that a communication device of the customer may send a message, wherein the message contains a key for unlocking a locking system, to a communication device of the delivery service in order to initiate the delivery event).

In regards to claim 14, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Stumpert further teaches a non-transitory computer-readable medium having stored thereon a computer program that, when the computer program runs on a processor (Stumpert: ¶50-51 disclose computer program, stored on a computer readable medium, comprising portions of software codes in order to implement the disclosed method when operated by the processing unit (i.e., processor) of the locking system).
	
In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Stumpert further teaches a control apparatus, comprising at least one processor and at least one memory that contains program code (Stumpert: ¶103-104, ¶50-51 disclose computer program, stored in permanent or rewritable memory, comprising portions of software codes in order to implement the disclosed method when operated by the processing unit (i.e., processor) of the locking system).

In regards to claim 16, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Stumpert further teaches A vehicle, comprising: at least one door (Stumpert: ¶32, ¶33, ¶75, & ¶91 disclose a door of the vehicle to be unlocked), locking means configured to lock and unlock the door (Stumpert: ¶103-104 disclose a locking system), and a control apparatus, comprising at least one processor and at least one memory that contains program code (Stumpert: ¶103, ¶104, ¶50, & ¶51 disclose computer program, stored in permanent or rewritable memory, comprising portions of software codes in order to implement the disclosed method when operated by the processing unit (i.e., processor) of the locking system).

In regards to claim 19, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 20, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 21, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 22, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 23, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.

In regards to claim 24, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 10 and therefore is rejected for the same reasons set forth above for claim 10.

In regards to claim 28, Stumpert, Nakajima, and Bradley teach the method of claim 1. Stumpert further teaches wherein the piece of access authorisation information includes an identifier of the vehicle (Stumpert: ¶88-90 disclose that a communication device of the delivery service may receive a message from a communication device of the customer, wherein the message contains a key for unlocking a locking system. Stumpert: ¶103-104 further disclose that the locking system, comprising a receiving unit and processing unit, may then receive the key (i.e., access authorisation information) from the communication device of the delivery service. Stumpert: ¶43 further discloses that the key may consist of a serial number that matches the key and the lock (i.e., identifier of the lock, 

In regards to claim 29, Stumpert, Nakajima, and Bradley teach the control apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 28 and therefore is rejected for the same reasons set forth above for claim 28.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpert (U.S. Pre-Grant Pub. No. 20070257774), in view of Nakajima (U.S. Pre-Grant Pub. No. 20030040980), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535) and Oz (U.S. Pre-Grant Pub. No. 20160096508).
In regards to claim 25, Stumpert, Nakajima, and Bradley teach the method of claim 1. Although Stumpert teaches that unlocking of the door may be caused by the delivery event of a communication device of the delivery service communicating a unlock key to the locking system via Bluetooth (i.e., near field technology) (Stumpert: ¶88-90), Stumpert does not explicitly state that this delivery event is necessary to cause the locking of the door.
However, Oz teaches wherein another of the one or more predetermined delivery events necessary to cause locking of the door is a portable delivery agent apparatus situated in the surroundings of the control apparatus (Oz: ¶42, ¶49-51, ¶66, & ¶68 disclose a delivery system that may detect the close proximity of a delivery vehicle and a client device of a delivery person. Through this proximity detection, the vehicle telematics control (i.e., control apparatus) may be activated to unlock and lock the vehicle, allowing the vehicle to unlock as the client device of the delivery person arrives and ensuring the locking of the vehicle as the client 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the causing of the locking of the vehicle door, as taught by Oz, into the method taught by Stumpert, Nakajima, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “improve security” and “insure the vehicle is locked after departure and is not left unlocked” (Oz: ¶50).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the appropriate and applicable limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628